Title: To Benjamin Franklin from Jean de Neufville & fils, 18 November 1779
From: Neufville, Jean de, & fils
To: Franklin, Benjamin


High Honourable Sir!
Amsterdam the 18h. Nov: 1779.
We make bold with the inclosed Letters left to our care, to mention to your Excellency, that we have send last saturday by Expres the dispatches received from Passi for Mr. Dumas to the Texel; I went my self to the Hague, and those H. E. the Ambassador had received, caused him to write for the Comodor of the American Squadron, whome he had some conferences with, here untill to day, when said Commodor is returnd in Compy. with the American Agent to the Texel; if it had not been for the delay of those new measures, we were in hopes the vessells could have made use already of the fair wind, to go out; may all prosperity ever attend them to our Wishes.
We have the honour to be with all regard. High Honourable Sir Your Excellencys most humble and devoted Servants.
John DE Neufville & Son
 Notation: Neufville John & Son 18. Nov. 1779.
